363 S.W.3d 60 (2011)
John H. SMITH, Jr., Plaintiff/Appellant,
v.
James R. MONROE, Jr., Anthony Griemel, Greg Adams, Steven MacDonell, Robert P. McCulloch, Steven H. Goldman, Maura B. McShane, Wesley J. Bell, Mark Houston, Richard Profitt, Robert Siek, Jeffrey Walkup, and Thomas G. Anderson, Defendants/Respondents.
No. ED 96657.
Missouri Court of Appeals, Eastern District, Division Two.
December 13, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 23, 2012.
Application for Transfer Denied May 1, 2012.
John H. Smith, Jr., Potosi Correctional Center, Mineral Point, MO, Appellant Acting as Pro se.
*61 Robert P. McCulloch, Prosecuting Attorney, Clayton, MO, Respondent Acting Pro se.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Plaintiff, John H. Smith, acting pro se, appeals from the judgment in favor of defendants denying his Petition For Conversion of Money and Personal Property in which he sought actual, punitive, and special damages based on the alleged seizure of U.S. currency and other items of personal property from his home on October 2, 2002. All of the defendants, with one exception, were alleged to be employees or officers of a governmental entity. The one exception was alleged to be a co-conspirator with the others. The trial court reviewed the petition pursuant to the Prisoner Litigation Reform Act, section 506.360, et seq. RSMo (2000), and denied the petition with prejudice based on the doctrine of res judicata.
No error of law appears. A written opinion reciting the principles of law would have no precedential value.
We affirm the judgment pursuant to Rule 84.16(b).